Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
	Claims Status:
	Claims 3, 5, 6, 8, 10, 13, 16, 18-25, 27, 30-34, 36-56, 59-61 have been cancelled.
	Claims 64-66 are new.
	Claims 1, 2, 4, 7, 9, 11, 12, 14, 15, 17, 26, 28, 29, 35, 57, 58 and 62-66 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 7/25/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-2, 4, 6-7, 9, 11-12, 14-15, 17, 26, 28-29, 35, 40, 44, 57-58, 62 and 63 were rejected under 35 U.S.C. 103(a) as being unpatentable over Ghebre-Sellassie et al. (US 20150064250) and Jarho et al. (US 20050153931) and Hirsh et al. (US 20050181050)  and Anderson et al. (Industrial and Engineering Chemistry 1955;47(1): 71-75) and Suhagiya et al. (IJPSR 2010;1(4):22-37) as evidenced by the definition of Powder from the Free Dictionary ([online] retrieved from: https://medical-dictionary.thefreedictionary.com/powder; on 7/29/21; 3 pages). Applicant’s amendments have overcome the rejection.

Claim interpretation:
In claims 1 and 62, the term “including” has been considered and does not present a 112 second paragraph issue and is interpreted to mean comprising. See MPEP 2111.03(I): The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The term “fast dissolving” in claims 65 and 66 is a term of the art and understood by the ordinary pharmaceutical artisan.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search update of the amended claims has discovered the closest prior art of Neergaard et al. (US 20190060229, filed 10/7/2015). Neergaard et al. teaches a medical compressed chewing gum (Abstract; claims 1 and 4) with one or more cannabinoids including THC and CBD (claims 1 and 17) in an amount of 0.1-30 mg (claim 18) with a gum base of between 15-80% (claim 36; [0112]) including elastomers [0097, 0110, 0153] and a bulk sweetener of 20-80% [0109]. Regarding natural gum base polymers, Neergaard et al. teach that the gum base comprises less than 1% by weight [0122] or less than 5% by weight (claim 2) or is substantially free of natural resin (claim 35) or has none [0124]. There appears to be no reason to select a gum base of 8-45% by weight natural resins when Neergaard et al. teach and suggest much lower amounts if any natural resins at all. Additionally, there is no teaching or suggesting in Neergaard et al. to employ a cannabinoid complex with a basic ion exchange resin. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, 7, 9, 11, 12, 14, 15, 17, 26, 28, 29, 35, 57, 58 and 62-66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613